ON MOTION FOR REHEARING OR TRANSFER
PER CURIAM:
Defendants have filed a particularly vigorous motion for rehearing, calling our attention to the fact that the trial court found for the plaintiffs only on Counts 1, 2 and 3 but found for the defendants on Count 4, the count in replevin. The trial court did indeed so find, and we have amended our opinion accordingly.
Defendants also assert that by our diagram, we have given the plaintiffs title to land they were not claiming, and expansively assert, on that basis, that the plaintiffs have been given more relief than they asked for. This assertion misinterprets the opinion and the force of the trial court’s judgment.
The plaintiffs put the title to their entire tract in issue and were entitled to a full adjudication of the rights of the parties in and to the whole tract and it was the obligation of the court to declare the “better right” in and to the whole tract. Stottle v. Brittian, 459 S.W.2d 310, 312-13[2] (Mo.1970); Evans v. Brussel, 300 S.W.2d 442, 444[3] (Mo.1957). Such is the language of the statute. Section 527.150.2, RSMo 1978. The judgment adjudicates title to 163.65 acres located in the north half and the southwest quarter of Section 2.
Our innocently-meant diagram adjudicates nothing. The motion for rehearing is denied; the motion to transfer is denied.
All of the Judges concur.